Citation Nr: 0426284	
Decision Date: 09/22/04    Archive Date: 09/29/04

DOCKET NO.  99-06 136	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a back disorder.

2.  Entitlement to service connection for a neck disorder.

3.  Entitlement to service connection for a left arm 
disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

W. Yates, Counsel


INTRODUCTION

The veteran served on active duty from July 1957 to July 
1960.

This matter comes to the Board of Veterans' Appeals (Board or 
BVA) from a June 1997 RO decision that denied service 
connection for residuals of back, neck and left arm injuries.

In April 2003, the Board denied the veteran's claims.  In May 
2003, the veteran filed a motion for reconsideration of the 
Board's April 2003 decision.  In August 2003, the Board 
denied the veteran's motion.

The veteran then appealed to the United States Court of 
Appeals for Veterans Claims (Court).  In May 2004, a joint 
motion was filed by the parties (the veteran and the VA 
Secretary), requesting that the Court vacate the Board's 
April 2003 decision and remand the case for further action.  
This motion was granted by a May 2004 Court order, and the 
case was then returned to the Board.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The Board finds there is a further VA duty to assist the 
veteran in developing evidence pertinent to his claims.  
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2003).  

The May 2004 joint motion filed with the Court noted that the 
veteran had requested a hearing in his April 1999 appeal to 
the Board, that this hearing had never been held, and that 
the request for a hearing had never been withdrawn.

Under these circumstances, a hearing must be scheduled by the 
RO.  38 U.S.C.A. § 7107 (West 2002); 38 C.F.R. §§ 19.75, 
19.76, 20.703, 20.704 (2003).  In view of the foregoing, the 
case is remanded for the following action:

After clarifying the type of hearing the 
veteran desires before BVA (in-person or 
tele-video), the RO should schedule the 
veteran for the requested hearing in 
connection with his appeal.  After the 
hearing is conducted, the case should be 
returned to the Board, in accordance with 
appellate procedures.  

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	MICHAEL E. KILCOYNE
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




